Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-25 of U.S. Application 16/652,237 filed on June 25, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 and 11/18/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.



Reasons for Allowance

Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a system comprising: a computer system for evaluating a medium, the evaluating
including: wherein the electrode model removes an effect of an arrangement for the electrode configuration from the signal data; computing a set of characteristics of the medium using the complex permittivity and/or the complex conductivity, and a set of mixing models, wherein each characteristic in the set of characteristics has at least one corresponding mixing model in the set of mixing models; and providing the set of characteristics for use in evaluating the medium in combination with the other limitations of the claim.
Claims 2-11 and 23-25 are also allowed as they depend on allowed claim 1.
8. Regarding claim 12, the prior art of record taken alone or in combination fail to teach or suggest a method of evaluating a medium, the method comprising: the commuter system computing a complex permittivity and/or a complex conductivity, using the complex impedance and an electrode model corresponding to a configuration of electrodes used to acquire the signal data, wherein the electrode model removes an effect of an arrangement for the electrode configuration from the signal data; the computer system computing a set of characteristics of the medium the complex permittivity and/or the complex conductivity, and a set of mixing models, wherein each characteristic in the set of characteristics has at least one corresponding mixing model in the set of mixing models; and the computer system providing the set of characteristics for use in evaluating the medium in combination with the other limitations of the claim,
9. Claims 13-16 are also allowed as they depend on allowed claim 12.

11. Claims 8-22 are also allowed as they depend on allowed claim 17.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Evett et al (US Pat No. 8947102): discloses complex permittivity for detecting behavior in soil.
 Zhang et al (USPGPub 20180164466): discloses mixing model and complex permittivity of an Earth formation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.